Citation Nr: 1736850	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran had active duty service from February 1986 to August 1986, September 1990 to May 1991, and February 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014 and April 2016, the Board remanded the claims of entitlement to service connection for low back and right knee disorders for additional development.  

In a January 2017 rating decision, the RO granted service connection for right knee osteoarthritis and strain with an initial 10 percent rating, effective November 23, 2005.  In August 2017, the Veteran's representative filed a Written Brief Presentation expressing disagreement with the assigned 10 percent rating.  Generally, the filing of a Notice of Disagreement (NOD) places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  38 C.F.R. § 19.9(c) (2016).  However, effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a NOD if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  38 C.F.R. § 20.201 (2016); see also 79 Fed. Reg. 57698; VA Form 21-0958, "Notice of Disagreement."  Here, the Veteran has not submitted VA Form 21-0958, Notice of Disagreement, in response to the January 2017 rating decision that assigned a 10 percent rating for his right knee osteoarthritis and strain despite being provided with such in a February 2017 notification letter.  As the August 2017 Written Brief Presentation filed by the Veteran's representative cannot constitute a valid NOD, the matter is not presently in appellate status and the Board can take no further action on the matter.  In this regard, the Veteran and his representative are advised that, if they wish to file a NOD as to the propriety of the initially assigned rating for the Veteran's right knee disability, they may do so by filing the proper form at the RO within one year of the February 2017 notification of the decision.


FINDING OF FACT

On July 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal, which was confirmed by his representative in an August 2017 Written Brief Presentation.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, following the issuance of a supplemental statement of the case in June 7, 2017, which continued the denial of service connection for a low back disorder, the Veteran indicated his disagreement with such on June 19, 2017.  However, on July 24, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal, which was confirmed by his representative in an August 2017 Written Brief Presentation.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


